                                                                          FILED
                IN THE UNITED STATES DISTRICT COURT                         DEC 12 2019
                    FOR THE DISTRICT OF MONTANA
                                                                            Clerk, U.S Courts
                         MISSOULA DIVISION                                  District Of Montana
                                                                             Missoula Division




SUSAN E. HOWARD,                                     CV 19-133-M-DWM

                    Plaintiff,

       vs.                                                       ORDER

RAYMOND BLACKMER
and DOES I-V,

                    Defendants.


     The parties having filed a stipulation for dismissal pursuant to Rule 41 (a),

     IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED. The trial set for October 26, 2020, is VACATED.

     DATED this     (k+- day of December, 2019.




                                                             I
                                                         I
                                                     I
                                                 I
                                                 l__ _
